Per Curiam.
The appeal in the present case is from a verdict. The Supreme Court of Georgia, in answer to a certified question from this court (Interstate Fire Ins. Co. v. Chattam, 222 Ga. 436 (150 SE2d 618) held that, under the Appellate Practice Act of 1965 as amended, this court has no jurisdiction *333to entertain an appeal -from a jury verdict. Accordingly, the appeal is hereby
Submitted February 7, 1966
Decided September 23, 1966.
Chance & Maddox, J. C. Maddox, for appellant.
John D. Edge, for appellee.

Dismissed.


Felton, C. J., Frankum and Pannell, JJ., concur.